DETAILED ACTION
Examiner’s Comments
1.	This office action is in response to the amendment received on 1/19/2021
	Claims 1-19 have been canceled by applicant.
	Claims 20-25 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/21/2021 is in compliance with the provisions of 37 CFR 1.97. However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
 The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	
Claim Rejections - 35 USC §102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

4.	 Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heaton (US 5,651,491).
With regard to claim 20, Heaton discloses a staple cartridge (20) for use
with a surgical instrument (10), comprising: a cartridge body (22), comprising: a proximal end (read end); a distal end (forward end); a deck (top of cartridge fig.2); a longitudinal knife slot (22a) comprising a proximal stop (37) at said proximal end and a distal stop (undesignated) at said distal end; and staple cavities (as seen fig.6) arranged in longitudinal rows in said deck (top surface); staples (24) removably stored in said staple cavities; staple drivers (26) configured to drive said staples from said staple cavities; and a firing member (44) movable between an unfired position and a fired position during a staple firing stroke, wherein said proximal stop is configured to prevent the proximal movement of said firing member (see fig.18A), and wherein said firing member (44) comprises: at least one ramp (28) configured to sequentially engage said staple drivers (26) during said staple firing stroke; and a tissue cutting (36a) configured to extend above said deck (see fig„3A) and travel within said longitudinal knife slot (22a) during said staple firing stroke.
 With regard to claim 23, Heaton discloses a staple cartridge (20) for use with a surgical instrument (10), comprising: a cartridge body (22), comprising: a proximal end (rear end); a distal end (forward end); a deck (top surface); a longitudinal knife slot (22a) comprising a proximal end wall (37) and a distal end wall (not shown); and staple cavities (fig. 6) arranged in longitudinal rows in said deck (see fig,6B); staples removably stored in said staple cavities; staple drivers (26) configured to drive said staples (24) from said staple cavities; and a firing member (44) movable between an unfired position and a fired position during a staple firing stroke, wherein said firing member (44) is adjacent said proximal end wall when said firing member (44) is in said unfired position, wherein said proximal end wall (37) is configured to prevent the proximal movement see fig.18A): of said firing member (44), and wherein said firing member (44)comprises: at least one ramp (28) configured to sequentially engage said staple drivers (26) during said firing stroke; and a tissue cutting knife (36) .
 
Claim Rejections - 35 USC §103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heaton in view of Palmer (US 5,988,479).
With regard to claims 22 and 25, Heaton discloses a staple cartridge (20) except for, further comprising a pan attached to said cartridge body, wherein said cartridge body comprises a bottom portion on the opposite.

In view of Palmer teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Heaton by providing the pan for a predictable results of stiffening the channel to minimized deflection.

Allowable Subject Matter
7.	Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or show a proximal connector operably coupled to the firing drive when the cartridge is seated in the channel.

Response to Arguments
8.	Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. 
Applicant is arguing on page 5, paragraph 2, that the proximal end of the cartridge 22 is never described as comprising a rear wall, for example, to prevent proximal movement of the actuation sled 28.

Therefore, the rejection is proper and thereby maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached on M-F&T-F 6-3:30 IFP. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https ://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
2/15/2021